UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21726 Parr Family of Funds (Exact name of registrant as specified in charter) 5100 Poplar Avenue, Suite 3117Memphis, Tennessee (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, Second Floor Willow Grove, PA 19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code: 901.680.5266 Date of fiscal year end:04/30/2011 Date of reporting period: 10/31/2010 ITEM 1. REPORTS TO SHAREHOLDERS The Semi-Annual report to Shareholders for the period ended October 31, 2010 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. SEMI-ANNUAL REPORT October 31, 2010 For additional information call Toll Free: (877) -CHINA35 (877) - 244-6235 Parr Family of Funds
